381 U.S. 356
85 S.Ct. 1556
14 L.Ed.2d 682
Joseph T. McLEODv.OHIO.
No. 1117, Misc.
Supreme Court of the United States
May 24, 1965
Rehearing Denied Oct. 11, 1965.

See 86 S.Ct. 15.
Joseph T. McLeod, pro se.
James V. Barbuto and John D. Smith, for respondent.
On petition for Writ of Certiorari to the Supreme Court of Ohio.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed. Massiah v. United States, 377 U.S. 201, 84 S.Ct. 1199, 12 L.Ed.2d 246.